REINHARDT, Circuit Judge,
dissenting.
A defendant has the right to a unanimous jury verdict under both Article III, § 2 and the Sixth Amendment to the U.S. Constitution. See United States v. Garcia-Rivera, 353 F.3d 788, 792 (9th Cir.2003). He also has a right to have the jury reach a unanimous decision regarding each element of the charged offense. See Richardson v. United States, 526 U.S. 813, 817, 119 S.Ct. 1707, 143 L.Ed.2d 985 (1999). Here, the government sought to prove numerous acts over a two-year time span, any or all of which could have constituted an offense for which the jury could have convicted him. Nevertheless, a specific unanimity instruction was not given at trial. Without such an instruction, I believe that we are unable to determine whether the jury reached a unanimous decision as to any specific act Denton committed in violation of 18 U.S.C §§ 1951 and 2332a.
This circuit has clearly held that where there is a realistic possibility of jury confusion as to the act(s) supporting the conviction, the lack of a specific unanimity instruction constitutes plain error. See United States v. Payseno, 782 F.2d 832, 836-37 (9th Cir.1986) (vacating the defendant’s conviction because there was a genuine possibility that the jurors did not unanimously agree on at least one specific act of extortion); United States v. Echeverry, 698 F.2d 375, 377 (9th Cir.1983) (same). Given the numerous unlawful acts comprehended within the government’s charges and the mass of evidence which the government presented to the jury, that body’s decision required a factually complicated assessment. There is no question that the evidence presented to the jury in this case was sufficiently complex to create a genuine possibility of jury confusion. However, the majority appears to conclude otherwise on the ground that the possibility of jury confusion is not a serious issue. Instead, the majority declares that “[t]he serious issue at trial was Denton’s intent.” Maj. op. at -. This conclusion simply ignores the constitutional violations attendant upon potential jury confusion and Den-ton’s right to a unanimous jury verdict on each element of the charged offense (and not simply the element of intent). See Richardson, 526 U.S. at 817, 119 S.Ct. 1707.
The fact that Denton’s statements were all communicated to one person and all *893concerned the same target are inconsequential to the constitutional determination of jury confusion. The test as to jury confusion in a federal criminal trial is not whether some facts are simple or even clear. Rather, a jury cannot convict unless it unanimously agrees that the government has proven beyond a reasonable doubt the specific act or acts that serve as the basis for the conviction. The constitutional problem in this case is that it is impossible to determine from the verdict whether the jury unanimously agreed on at least one specific act, not whether it agreed that the acts were all communicated to the same person or even that they regarded the same refinery. See Payseno, 782 F.2d at 837. Even the majority appears to agree with the impossibility of this determination. See Maj. op. at-(“[I]t is debatable whether the factual evidence presented to the jury was sufficiently complex to create a genuine possibility of jury confusion.”). A special unanimity instruction should have been given. See United States v. Anguiano, 873 F.2d 1314, 1320 (9th Cir.1989) (“[A] specific unanimity instruction is required in cases where the evidence is sufficiently factually complex to indicate that jury confusion may occur.”).
Accordingly, I would hold that the district court committed plain error affecting Denton’s substantial rights and calling into question the fairness and integrity of our judicial proceedings. See Payseno, 782 F.2d at 833, 837. Because there is a serious danger given the factual complexity of this case that Denton was convicted for the overall occurrence of his general thoughts rather than any one specific action, I would exercise our discretion under Federal Rule of Criminal Procedure 52(b), vacate Denton’s conviction, and remand for a new trial. I respectfully dissent.